Citation Nr: 1631529	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher (compensable) rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO decision that granted service connection and a noncompensable rating for hearing loss of the left ear, and denied service connection for hearing loss of the right ear.  The Veteran appealed for a higher initial rating for left ear hearing loss.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is a non-service-connected disability.
 
2.  The weight of the probative evidence shows that service-connected left ear hearing loss is manifested by no more than Level I hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85 including Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify as to the initial service connection claim was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the appeal for a higher initial rating for service-connected left ear hearing loss, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his left ear hearing loss.  The Veteran has submitted lay statements in support of his claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With respect to the claim for a higher rating for left ear hearing loss only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in March 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the March 2015 examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The VA audiological examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected left ear hearing loss to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his left ear hearing loss.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a puretone audiometry test, and the examination must be conducted without the use of hearing aids.

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a disability by VA standards.  38 C.F.R. § 3.383(a)(3).  VA regulations specify that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his service-connected left ear hearing loss is more disabling than currently evaluated, and that his difficulty hearing conversation in a crowded room warranted a rating higher than 0 percent.  In October 2011 and March 2015, he asserted that his standard of living was diminished because of his hearing loss.

The Veteran has submitted statements from friends, family, and himself to the effect that he has difficulty hearing conversation.  In a September 2009 statement, he said that this difficulty affected his work as a tour bus driver and teacher.  He said that background noise made it more difficult to hear conversation.

Private medical records from M.L.H., MD dated from 2009 to 2011 reflect that he diagnosed the Veteran with bilateral sensorineural hearing loss.  He recommended hearing amplification.  In May 2009, Dr. H. indicated that the Veteran had good speech discrimination.  On private audiological examination in May 2009, the puretone threshold average was 38 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  The report does not show that the Maryland CNC word list was used for these speech discrimination scores, as required by 38 C.F.R. § 4.85(a).  However, even assuming that list was used, these results correspond with a hearing impairment level in the left ear of III, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results are consistent with the current 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Similar audiometric findings were shown on private audiological examination in March 2010.

On VA examination in September 2009, the puretone threshold average was 34 decibels in the right ear and 34 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 92 percent in each ear.  Those results correspond with a hearing impairment level in the left ear of I, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

On private audiological examination in December 2010, the puretone threshold average was 55 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The report does not show that the Maryland CNC word list was used for these speech discrimination scores, as required by 38 C.F.R. § 4.85(a).  Assuming that list was used, these results correspond with a hearing impairment level in the left ear of I, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In a January 2011 letter, Dr. H. stated that the Veteran had significant and dramatic loss of hearing in the 1500 and higher frequency ranges.  He opined that routine formulas regarding hearing levels and deficits do not adequately reflect loss of communications skills and daily functioning in the real world when there is such a dramatic moderate to profound loss in the frequency ranges as seen in the Veteran.

On VA examination in March 2015, the puretone threshold average was 39 decibels in the right ear and 41 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 100 percent in the right ear, and 96 percent in the left ear.  Those results correspond with a hearing impairment level in the left ear of I, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results are consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  The Board finds that an exceptional pattern of hearing impairment is not shown in this case, because (at all of the Veteran's VA and private audiological examinations) the puretone threshold at each of the four specified frequencies was not 55 decibels or more, and because none of these examinations show that the puretone threshold was 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiners in September 2009 and March 2015 noted the functional impairment caused by the Veteran's hearing loss, which includes difficulty hearing conversation in background noise.  The March 2015 examiner opined that the Veteran's hearing loss impacts the ordinary conditions of daily life, including his ability to work.  The Veteran said that he often asked for repetition during conversation.  The examiner also noted that the Veteran was fitted with binaural hearing aids in 2011, but reportedly lost them a few months earlier.  The Veteran reported that he only wore the hearing aids occasionally, and not on a regular basis.

The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his left ear hearing loss is noncompensable. See Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for hearing loss of the left ear, throughout the rating period on appeal.  

As to whether the record raises the matter of referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case for the disabilities on appeal reasonably describe the Veteran's symptomatology and level of disability.  The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing, and also contemplate exceptional patterns of hearing impairment, which despite Dr. H.'s 2011 description of the Veteran's bilateral hearing loss, are not shown here.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  Here, the evidence reflects that the VA examiners reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations, including in background noise.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for hearing loss of the left ear must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher compensable rating for service-connected hearing loss of the left ear is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


